DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 1-8 and 10 is/are objected to because of the following informalities:  
In claim 1, line 2, the recitation “at least a valve” should read –
In claim 1, line 3, the recitation “the body” should read –[[the]]a body--.
In claim 1, line 4, the recitation “the bonnet” should read --[[the]]a bonnet--.
In claim 1, line 5, the recitation “whererin” should read –wherein--.
In claim 1, line 6, the recitation “said plates” should read –said parallel plates--.
In claim 1, line 7, the recitation “the other being solid, said plates” should read –[[the]]an other of said parallel plates being solid, said parallel plates--.
In claim 1, line 9, the recitation “this separation” should read –this mutual separation--.
In claim 1, line 9, the recitation “this separation” should read –this mutual separation--.
In claim 1, line 11, the recitation “said separation” should read –said mutual separation--.
In claim 1, line 11, the recitation “said plates” should read –said parallel plates--.
In claim 1, line 12, the recitation “said separation” should read –said mutual separation--.
In claim 1, line 12, the recitation “them” should read –said parallel plates--.
In claim 1, lines 13-14, the recitation “inside said valve which comprises” should read --inside said valve, [[which]]wherein said device comprises--. 
In claim 1, line 14, the recitation “at least a tool designated “inner tool”” should read --an “inner tool[[”]]--, to stay consistent with the remainder of the claim(s).
In claim 1, line 15, the recitation “the parallel arms of said “U” shaped tool” should read –[[the]] parallel arms of said inner tool--.
In claim 1, line 16, the recitation “the removal” should read –[[the]] removal--.
In claim 1, line 16, the recitation “while its base forms” should read –while [[its]]a base of the inner tool forms--.
In claim 1, lines 16-17, the recitation “a support for retaining said shut-off member with a view to the application of its parallel plates against said parallel seats” should read --a support for retaining said shut-off member [[with]]allowing a view [[to]]of the application of its parallel plates against said parallel seats--.
In claim 1, line 19, the recitation “a “dummy stem”, that is to say a sealing equipment configured to close in a leak tight manner said valve after putting said support bonnet back in place” should read --a [[“]]dummy stem[[”]], which is a sealing equipment configured to close said valve in a leak tight manner  on said body--.
In claim 2, line 2, the recitation “dismantlable and interchangeable” should read –[[dismantlable]]capable of being dismantled and [[interchangeable]]interchanged--.
In claim 3, line 2, the recitation “wherein said connecting means connecting said plates of said shut-off member” should read – wherein said connecting means, connecting said parallel plates of said shut-off member,--.
In claim 3, line 3, the recitation “on the one hand” should be deleted.
In claim 3, line 3, the recitation “at least a spring” should read –
In claim 3, line 3, the recitation “said plates” should read –said parallel plates--.
In claim 3, line 4, the recitation “on the other hand” should be deleted.
In claim 3, line 4, the recitation “at least a jack” should read –
In claim 3, line 4, the recitation “said plates” should read –said parallel plates--.
In claim 3, line 5, the recitation “the action” should read –[[the]]an action--.
In claim 4, line 2, the recitation “said plates” should read –said parallel plates--.
In claim 4, line 3, the recitation “on the one hand” should be deleted.
In claim 4, line 3, the recitation “at least a spring” should read –
In claim 4, line 3, the recitation “said plates” should read –said parallel plates--.
In claim 4, line 4, the recitation “on the other hand” should be deleted.
In claim 4, line 4, the recitation “at least a jack” should read –
In claim 4, line 4, the recitation “said plates” should read –said parallel plates--.
In claim 4, line 5, the recitation “the action” should read –[[the]]an action--.
In claim 5, line 2, the recitation “the action” should read –[[the]]an action--.
In claim 5, line 3, the recitation “on the one hand” should be deleted.
In claim 5, lines 3-4, the recitation “on the other hand” should be deleted.
In claim 5, line 4, the recitation “said plates” should read –said parallel plates--.
In claim 6, line 2, the recitation “said connecting rods” should read –said set of connecting rods--.
In claim 6, line 2, the recitation “said plates” should read –said parallel plates--.
In claim 7, line 3, the recitation “a tool designated “external tool”’ should read –an [[“]]external tool[[”]]--.
In claim 7, line 4, the recitation “the seal plane” should read –[[the]]a seal plane--.
In claim 7, lines 4-5, the recitation “to enable the centring of said “inner tool”” should read --to enable centering of said [[“]]inner tool[[”]]--.
In claim 8, lines 3-4 the recitation “said “external tool”, in the continuation of the arms of said “inner tool”” should read --said [[“]]external tool[[”]], in [[the]] continuation of the parallel arms of said [[“]]inner tool[[”]]--.
In claim 10, line 2, the recited “said “dummy stem”” should read –said [[“]]dummy stem[[“]]--.
In claim 11, line 2, the recited “said “dummy stem”” should read –said [[“]]dummy stem[[“]]--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a hydraulic proof test, that is to say a pressure resistance test” in lines 1-2; however, the phrase “that is to say” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claim.  See MPEP § 2173.05(d).  For the purpose of examination, it is assumed that the recitation “a hydraulic proof test, that is to say a pressure resistance test” in claim 1, lines 1-2, should read --a hydraulic proof test, which is a pressure resistance test--.
Claim 1 recites the limitation “a first so-called “retracted” position” in lines 8-9.  The phrase “so-called” is used to recognize something which is falsely or commonly improperly named; however, it appears that Applicant intends the first position to be a retracted position, not a position, which is falsely/improperly name retracted.  For the purpose of examination, it is assumed that the recitation “a first so-called “retracted” position” should read --a first position, which is a [[“]]retracted[[”]] position--, which would remain consistent with the remainder of the claim(s).  
Similarly, the recitation “a second so-called expanded position” in claim 1, lines 10-11, is rejected for the same reason as claim 1, above.  For the purpose of examination, it is assumed that the recitation “a second so-called expanded position” in claim 1, lines 10-11, should read --a second position, which is an expanded position--, which would remain consistent with the remainder of the claim(s).
Claim 9  recites the limitation "the gland or autoclave type" in 2.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the term “type” or phrase "gland or autoclave type", recited in claim 9, line 2, renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "type"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claims 2-8 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they depend on a rejected base claim.
Allowable Subject Matter
Claim(s) 1-11 would be allowable if rewritten or amended to overcome the claim objection(s) and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1-11, as best understood, the closest prior art does not disclose or render obvious the assembly wherein the inner tool allows “a view to the application of its parallel plates against said parallel seats” in combination with the remainder limitations of the base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US3833020, US5083748, US4244557, US3575377, US2022/0057017 and US2015/0345660 discloses a gate valve having separable parallel plates.  US4407171 and US4916938 discloses a testing plug for inspection and testing of a valve stem packing.  US9080703 discloses a testing device having two separable plates.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hailey K. Do whose direct telephone number is (571)270-3458 and direct fax number is (571)270-4458.  The examiner can normally be reached on Monday-Thursday (8:00AM-5:00PM ET) and Friday (8:00AM-12:00PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753